DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Frank Gao (Reg# 62,565) on February 25, 2022.
The application has been amended as follows: 
Claim 1 is amended to read:
An organic light emitting diode (OLED) display panel module, comprising: a cover plate, a first adhesive agent, a circular polarizer, an OLED display panel, and an ultrasonic fingerprint recognition module disposed in order from top to bottom; 
wherein the ultrasonic fingerprint recognition module is disposed at a lower surface of the OLED display panel, the lower surface of the OLED display panel has a first region and a second region, the first region contacts the ultrasonic fingerprint recognition module, and [[a]]the second region does not contact the ultrasonic fingerprint recognition module; 
wherein the lower surface of the OLED display panel is attached to an upper surface of the ultrasonic fingerprint recognition module, both sides of the ultrasonic fingerprint recognition 
wherein a sound absorbing layer is disposed on both sides of the OLED display panel module, the both sides of the ultrasonic fingerprint recognition module, and the second region of the lower surface of the OLED display panel; and 
wherein the first adhesive agent is a solid optically clear adhesive (OCA), and the sound absorbing layer is a sound absorbing tile, and material of the sound absorbing tile comprises any one of polymerized styrene butadiene rubber, polyurethane, glass fiber, polysulfide rubber, and silica gel.

Claim 10 is amended to read:
An organic light emitting diode display panel module, comprising: a cover plate, a first adhesive agent, a circular polarizer, an OLED display panel, and an ultrasonic fingerprint recognition module disposed in order from top to bottom;
Page 5 of 13Application No. 16/478,044PATENTwherein the ultrasonic fingerprint recognition module is disposed at a lower surface of the OLED display panel, the lower surface of the OLED display panel has a first region and a second region, the first region contacts to the ultrasonic fingerprint recognition module, and [[a]]the second region does not contact to the ultrasonic fingerprint recognition module;
wherein the lower surface of the OLED display panel is attached to an upper surface of the ultrasonic fingerprint recognition module, both sides of the ultrasonic fingerprint recognition module are respectively embedded in a backplate and an inside of a first foam layer through a 
wherein a sound absorbing layer is disposed on both sides of the OLED display panel module, both sides of the ultrasonic fingerprint recognition module, and the second region of the lower surface of the OLED display panel.

REASONS FOR ALLOWANCE
Claims 1-3, 5-12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, or the combination of all claim 10 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of wherein the lower surface of the OLED display panel is attached to an upper surface of the ultrasonic fingerprint recognition module, both sides of the ultrasonic fingerprint recognition module are respectively embedded in a backplate and an inside of a first foam laver through a second adhesive agent, and a lower surface of the ultrasonic fingerprint recognition module is attached to a second foam layer; wherein a sound absorbing layer is disposed on both sides of the OLED display panel module, the both sides of the ultrasonic fingerprint recognition module, and the second region of the lower surface of the OLED display panel; and wherein the first adhesive agent is a solid optically clear adhesive (OCA), and the sound absorbing layer is a sound absorbing tile, and material of the sound absorbing tile comprises any one of polymerized styrene butadiene rubber, polyurethane, glass fiber, polysulfide rubber, and silica gel.  In addition, in regard to claim 10 the prior art of record at least .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621